Citation Nr: 1146336	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-27 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Whether creation of an overpayment in the amount of $3,617 due to the delay in reporting the removal of former spouse (L.A.O) as a dependent of the Veteran is valid.

(The issues of entitlement to an effective date earlier than November 1, 2006 for the addition of spouse (D.) and stepson (R.) as dependents of the Veteran, as well as the issues of service connection for bilateral ankle disorders and bilateral hearing loss, and the issues of increased disability ratings for right and left carpal tunnel syndrome, right and left knee disorders, right clavicle fracture residuals, lumbar strain, migraine headaches, a left corneal abrasion, and scars surrounding the right eye will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from February 1978 to October 1996.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 decision of the VA Debt Management Center in St. Paul, Minnesota, and from a July 2008 rating decision of the RO in Seattle, Washington.  Original jurisdiction over the claims file remains with the RO in Seattle, Washington.

The Veteran did not report for a Board hearing that he requested, and that was scheduled to be conducted at the RO in April 2011.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  


FINDINGS OF FACT

1.  There is no dispute as to any fact pertinent to resolution of the appeal.

2.  Notice of the Veteran's divorce from L. was first received at the RO in October 2006.  

3.  By decision of November 2006, the RO removed L. from the Veteran's compensation award, effective May 1, 2002.  

4.  The Veteran improperly received monthly payments during the period from May 1, 2002 to November 1, 2006 on behalf of L. as a dependent spouse; these payments amounted to $3,617.


CONCLUSION OF LAW

The debt resulting from overpayment of VA benefits in the amount of $3,617 is valid.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.501 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

This is such a case.  As discussed below, the pertinent facts are not in dispute; instead, resolution of the appeal is wholly dependent on interpretation of the applicable laws and regulations pertaining to effective dates for discontinuance of compensation to or for a veteran in the event of divorce or annulment.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.  

Analysis of the Validity of the Debt

The Board notes initially that there is no issue regarding a waiver of repayment of the indebtedness in this case.  VA regulations provide that, when an indebtedness is assessed, the debtor has the right to: informally dispute the existence or amount of the debt, appeal the VA decision underlying the debt, and request waiver of collection of the debt.  38 C.F.R. § 1.911(c) (2011).  These rights can be exercised separately or simultaneously.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); however, a request for a waiver must be made within a specific time-frame following notice to the Veteran of the debt.  

A request for waiver of an indebtedness shall only be considered: (1) If made within 2 years following the date of a notice of indebtedness issued on or before March 31, 1983, by the Department of Veterans Affairs to the debtor, or (2) Except as otherwise provided, if made within 180 days following the date of a notice of indebtedness issued on or after April 1, 1983, by the Department of Veterans Affairs to the debtor.  The 180 day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the Department of Veterans Affairs or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness. 

Further, 38 U.S.C.A. § 5302 (West 2002) provides that the Secretary shall include in the notification to the payee a statement of the right of the payee to submit an application for a waiver under this subsection and a description of the procedures for submitting the application.  

In this case, notice of the debt was sent to the Veteran on November 26, 2006.  That letter included notice to the Veteran that "[y]ou have the right to dispute the debt and the right to request waiver.  If you request waiver, you also have the right to request an oral hearing."

Here, the Board has reviewed the Veteran's assertions regarding his claim and appeal and finds nothing that can be construed as a request for a waiver of repayment or a request for an extension of the time for filing.  Indeed, it would appear that the Veteran has already repaid the debt, and is here simply challenging the validity of the debt.  

Turning then to the validity of the debt, the Board finds that there is no dispute as to the pertinent facts on this question.  These include the fact the Veteran was married to L. in October 1979, and that marriage was terminated by divorce in April 2002.  He notified the RO of the termination of his first marriage on October 3, 2006.  The Veteran has not asserted that there was a miscalculation in the amount of the debt.  Rather, the Veteran's essential argument is that he notified other Federal agencies of the termination of his first marriage at the time of his second marriage, or shortly thereafter.  In particular, he submitted a private audit report in June 2007 on which it is asserted on his behalf that he notified "DFAS" (Defense Finance and Accounting Services).  Unfortunately, even if true, this assertion provides no basis to grant the claim under applicable law.  

The Veteran was awarded a combined 50 percent rating for his service-connected disabilities in a May 1997 rating decision.  In the letter attached to that decision, the RO notified the Veteran that "[w]e're paying you additional benefits for your spouse [L.].  Let us know right away if there is any change in the status of your dependents."  In a letter dated the following day, the Veteran was notified that "[w]e included additional benefits for the veteran's spouse.  You must notify us immediately if there is any change in the number or status of your dependents.  Your failure to quickly tell VA of a dependency change will result in an overpayment in the Veteran's account which must be repaid."  Thus, the Veteran in this case was notified from the outset that he was receiving an additional award for his spouse, that he must report any changes in number or status of dependents, that such changes must be reported to the RO, that it was his responsibility alone to do so, that failure to do so would result in an overpayment, and that he would be directly responsible for the results of any failure to notify the RO.  There was no suggestion that notifying other Federal agencies of changes in dependent status would fulfill his obligation to notify the RO.  

In addition, the Veteran provided additional requested information regarding his dependents in June 1997.  A letter sent by the RO to confirm receipt of the information specified that "[w]e included additional benefits for your spouse and children.  You must tell us immediately if there is any change in the number or status of your dependents.  Failure to tell VA immediately of a dependency change will result in an overpayment which must be repaid."  

From these notices on three separate occasions, the Veteran should have understood that the burden was on him to promptly provide this information to the RO.  Indeed, the Veteran is uniquely aware of his marital status and of the existence of dependent children, and instantly aware of changes to either.  To place the burden of obtaining such information on the RO is not a reasonable interpretation of the regulations.  

Upon finding that the Veteran was responsible for providing updated status information directly to the RO, without further prompting from the RO, the Board turns to the validity of the debt for the $3,617, representing payments for the Veteran's former spouse L. from the date of their divorce until the date the RO was notified of the divorce.  In this case, there is no apparent dispute as to the date of receipt by the RO of notice of the Veteran's divorce from L.  The Veteran has not suggested that he notified the RO any earlier than October 3, 2006.  While he has suggested that this information was provided to other Federal agencies, as discussed above, this is immaterial to the claim, as he was specifically notified that he should 

inform the RO, and it was not reasonable for him to assume that such information would find its way to the RO.  

Accordingly, the applicable regulation provides that the effective date of discontinuance of pension or compensation to or for a veteran in the event of divorce or annulment on or after October 1, 1982 will be the last day of the month in which divorce or annulment occurred.  See 38 C.F.R. § 3.501.  As the Veteran's divorce from L. took place in April 2002, the appropriate effective date for the termination of benefits on her behalf is May 1, 2002.  This is the date applied by the RO in this case.

The Board acknowledges that during most of the period in question, the Veteran was married to another person who was also a dependent.  Nevertheless, the law and regulations are clear that this represents a change in dependents that must be reported.  Each individual is treated separately, and the law requires that the Veteran act to have a former dependent removed from his award and to have a future spouse added to the award.  

The Board also acknowledges an assertion by the Veteran that the statement of the case does not accurately reflect the issue he is appealing, and that his appeal is centered on seven enumerated paragraphs contained in a private audit report dated April 2007.  The Board observes that these seven enumerated paragraphs contain assertions of what the Veteran expects VA to do to completely reimburse him for amounts expended by him resulting from the debt.  Unfortunately, these requests all hinge on a finding that the debt was invalid.  For the reasons discussed above, the Board finds that the overpayment of benefits in the amount of $3,617 is a valid debt to VA, and the action taken to recover this amount was appropriate.  


In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as this is a case where the law and not the evidence is dispositive, that doctrine is not applicable, and the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A finding of invalidity in the creation of the debt in the amount of $3,617 is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


